DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  There is not teachings in the Original Disclosure for: 
“wherein the reference picture list 0 and the reference picture list 1 include the current picture according to the information, 
wherein the reference picture list 0 is generated by sequentially assigning a reference picture previous to the current picture, a reference picture subsequent to the current picture and the current picture, and 
wherein the reference picture list 1 is generated by sequentially assigning the reference picture subsequent to the current picture, a reference picture previous to the current picture and the current picture.” 
Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ““wherein the reference picture list 0 and the reference picture list 1 include the current picture according to the information” and “generated by sequentially assigning” in the application as filed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 8 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Pang Chao et al. [US 20160100189 A1] in view of Li Xiang et al. [US 20150365692 A1].
Regarding claim 1, Chao teaches:
1. (Currently Amended) An image decoding method (i.e. a method for decoding video data- ¶0014), comprising: 
decoding information (i.e. curr_pic_as_ref_enabled_flag- ¶0085) indicating whether or not a current picture including a current block is included in a reference list (i.e. Video decoder 30 of FIG. 10 represents an example of a video decoder that may be configured to receive a syntax element (e.g. curr_pic_as_ref_enabled_flag described above) that indicates whether a current picture that includes a current video block of the video data is eligible to be in a reference picture list (e.g. one or both of list 0 or list 1)- ¶0306… Entropy decoding unit 80 of video decoder 30 may further determine a value of the syntax element- ¶0307);
generating a reference picture list 0 and a reference picture list 1 for the current block (i.e. Video decoder 30 may construct the reference frame lists, List 0 and List 1, using default construction techniques based on reference pictures stored in decoded picture buffer 92- ¶0295); 
determining a reference picture of the current block based on the reference picture 0 and the reference picture list 1 (i.e. the predictive blocks may be produced from one of the reference pictures within one of the reference picture lists- ¶0296); and 
performing inter prediction on the current block using the reference picture (i.e. For inter prediction, the predictive blocks may be produced from one of the reference pictures within one of the reference picture lists- ¶0295), 
wherein the reference picture list 0 and the reference picture list 1 include the current picture according to the information (i.e. in response to the syntax element indicating that the current video block of the video data is eligible to be in the reference picture list, add the current picture to the reference picture list. In response to the syntax element indicating that the current video block of the video data is not eligible to be in the reference picture list, video decoder 30 may restrict the current picture from being placed in the reference picture list- ¶0306).
However, Chao does not teach explicitly:
wherein the reference picture list 0 is generated by sequentially assigning a reference picture previous to the current picture, a reference picture subsequent to the current picture and the current picture, and 
wherein the reference picture list 1 is generated by sequentially assigning the reference picture subsequent to the current picture, a reference picture previous to the current picture and the current picture.
In the same field of endeavor, Li teaches:
wherein the reference picture list 0 is generated by sequentially assigning a reference picture previous to the current picture, a reference picture subsequent to the current picture (i.e., have higher POC values than the current picture- ¶0074) and the current picture (i.e. a second RPL (List 1) which may include pictures of video data that are after the current picture in the output order (i.e., have higher POC values than the current picture)- ¶0074), and 
wherein the reference picture list 1 is generated by sequentially assigning the reference picture subsequent to the current picture, a reference picture previous to the current picture (i.e., have lower POC values than the current picture- ¶0074) and the current picture(i.e. motion estimation unit 44 may generate a first RPL (List 0) which may include pictures of video data that are before the current picture in an output order (i.e., have lower POC values than the current picture)- ¶0074).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Chao with the teachings of Li select a block located in the current picture for use as a predictive block for the current block of the current picture as opposed to (or in addition to) searching blocks of other pictures (Li- ¶0084).

Regarding claim 4, Chao teaches:
4. (Currently Amended) An image encoding method (i.e. method of encoding a video block- ¶0010), comprising: 
generating a reference picture list 0 and a reference picture list 1 for a current block (i.e. the video coder generates additional merge candidates by choosing two existing candidates according to a predefined order for reference picture list 0 and list 1. For example, the first generated candidate uses the first merge candidate for list 0 and the second merge candidate for list 1- ¶00259);  
determining a reference picture of the current block based on the reference picture 0 and the reference picture list 1(i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in decoded picture buffer 64- ¶0273); 
performing inter prediction on the current block using the reference picture (i.e. he reference block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-predict a block in a subsequent video frame or picture.- ¶0281); and 
encoding information indicating whether or not the current picture including the current block is included in a reference list (i.e. video encoder 20 may signal the syntax element curr_pic_as_ref_enabled_flag to indicate to video decoder 30 whether or not a picture referring to the PPS may be present in a reference picture list of the picture itself- ¶0085); 
wherein the reference picture list 0 and the reference picture list 1 include the current picture according to the information (i.e. the video coding device sets a value of a syntax element to indicate that a reference picture list includes the current picture- Abstract… the current picture is added to the reference list 0 (or the reference list 1, or both)- ¶0124). 
However, Chao does not teach explicitly:

wherein the reference picture list 1 is generated by sequentially assigning the reference picture subsequent to the current picture, a reference picture previous to the current picture and the current picture.
In the same field of endeavor, Li teaches:
wherein the reference picture list 0 is generated by sequentially assigning a reference picture previous to the current picture, a reference picture subsequent to the current picture (i.e., have higher POC values than the current picture- ¶0074) and the current picture (i.e. a second RPL (List 1) which may include pictures of video data that are after the current picture in the output order (i.e., have higher POC values than the current picture)- ¶0074), and 
wherein the reference picture list 1 is generated by sequentially assigning the reference picture subsequent to the current picture, a reference picture previous to the current picture (i.e., have lower POC values than the current picture- ¶0074) and the current picture(i.e. motion estimation unit 44 may generate a first RPL (List 0) which may include pictures of video data that are before the current picture in an output order (i.e., have lower POC values than the current picture)- ¶0074).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Chao with the teachings of Li select a block located in the current picture for use as a predictive block for the current block of the current picture as opposed to (or in addition to) searching blocks of other pictures (Li- ¶0084).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488